Appeal from a decision of the Workers’ Compensation Board, filed June 15, 1983, which ruled that claimant sustained an accidental injury in the course of his employment and awarded benefits.
Claimant was employed as a fabric cutter for a clothing manufacturer. He testified that, while lifting a heavy roll of fabric on March 14, 1980, he felt a snap in his back and a burning sensation in his legs. On March 25, 1980, a lumbar laminectomy was performed. The employer and carrier contested claimant’s application for workers’ compensation benefits. The Board held that claimant had suffered an accidental injury in the course of his employment. This appeal by the employer and carrier ensued.
*516The Board’s decision must be affirmed. Questions of credibility of witnesses are solely within the province of the Board (Matter of Hopkins v Players’ Three, 99 AD2d 912; Matter of Hawthorne v Peartrees, Inc., 56 AD2d 961, affd 43 NY2d 683). Here, claimant’s testimony established that he injured his back while lifting material in the course of his employment. His physician testified that, assuming claimant’s testimony to be true, the events described by him could have caused the injury suffered. Thus, the Board’s decision was supported by substantial evidence. The fact that the employer introduced some contradictory evidence does not change this result.
Decision affirmed, with costs to the Workers’ Compensation Board. Mahoney, P. J., Casey, Weiss, Levine and Harvey, JJ., concur.